Citation Nr: 1615414	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  99-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve for the period prior to February 10, 2015.

2.  Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve for the period since February 10, 2015.
 
 3.  Entitlement to a separate rating for disability to muscle group XIV, due to shell fragment wound injury to the left thigh. 

4.  Entitlement to an initial compensable rating for scar, left thigh.

5. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period since February 21, 2013.

6.  Entitlement to an effective date earlier than February 25, 2010, for the grant of a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to May 1966 and from May 1967 to May 1970.  He served in the Republic of Vietnam and received the Combat Action Ribbon and the Purple Heart Medal with one gold star.

The current appeal arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a February 1999 rating decision, the RO assigned a 20 percent rating for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve, effective July 24, 1998. 

In July 2003, the Board remanded the issue of an increased rating for the Veteran's shrapnel fragment wound, which was characterized to include two residual scars.  

In an April 2004 rating decision, the RO established service connection for disability to muscle group XIII with a 30 percent evaluation, muscle group XV with a 20 percent evaluation, and for peripheral neuropathy of the left lower extremity with a 20 percent evaluation, all as residuals of the Veteran's shrapnel fragment injury.  The RO additionally issued a supplemental statement of the case regarding the issue of entitlement to separate compensable evaluations for associated scars.  The Veteran did not indicate his disagreement with the April 2004 rating decision. 

Therefore, in its November 2005 decision, the Board limited its review to the issue of an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve.

In the November 2005 decision the Board denied an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve.  The Veteran appealed the Board's November 2005 decision to the Court of Appeals for Veterans Claims (Court).  In March 2008, the Court vacated and remanded the issue of an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve. 

In August 2008 and again in December 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).  

In an October 2009 rating decision, the RO granted service connection for scar, left thigh at an initial noncompensable evaluation, effective July 24, 1998.

In January 2013, the Board again denied an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve.  The Veteran appealed this decision to the Court and in September 2013, the Court vacated and remanded the issue. 

In a March 2014 rating decision, the RO increased the Veteran's PTSD disability rating from a 30 percent evaluation to a 50 percent evaluation, effective February 21, 2013, which was the date of the claim for increase.

In May 2014, the RO granted entitlement to a TDIU, effective February 25, 2010.

In October 2014, the Board again remanded these issues for additional development.

In an April 2015 decision, the RO increased the Veteran's residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve disability from a 20 percent rating to a 30 percent rating, effective February 10, 2015.

The Board notes that since the increases from 30 to 50 percent for PTSD and 20 to 30 percent for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve did not constitute a full grant of the benefits sought, the issues of entitlement to a rating in excess of 50 percent for PTSD for the period since February 21, 2013 and entitlement to an rating in excess of 30 percent for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve for the period since February 10, 2015 remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an August 2015 rating decision, the RO denied entitlement to a separate rating for disability to muscle group XIV, due to shell fragment wound injury to the left thigh.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to a separate rating for disability to muscle group XIV, due to shell fragment wound injury to the left thigh and entitlement to a rating in excess of 50 percent for PTSD for the period since February 21, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Since July 24, 1998, the Veteran's residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve disability has been manifested by severe incomplete paralysis of the femoral nerve.

2.  The Veteran's residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve disability has been productive of no more severe incomplete paralysis of the femoral nerve.

3.  Throughout the appeal period, the Veteran's scar, left thigh was not deep, unstable, tender, or painful on examination, and did not lose covering repeatedly, cover an area exceeding 39 square centimeters, or adversely affect any function.

4.  In February 2010, VA received the Veteran's claim for TDIU benefits. 
 
5.  During the one-year period preceding February 25, 2010, it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due solely to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for the Veteran's residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve disability since July 24, 1998 have been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§3.159, 3.321, 4.123, 4.124a, Diagnostic Code 8526 (2015).

2.  The criteria for an evaluation in excess of 30 percent for the Veteran's residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve disability have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§3.159, 3.321, 4.123, 4.124a, Diagnostic Code 8526 (2015).

3.  The criteria for an initial compensable rating for scar, left thigh, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7804 (2015).

4.  The criteria for an effective date earlier than February 25, 2010, for the award of TDIU benefits are not met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§3.341, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Regarding the Veteran's claims for an earlier effective date, the resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regarding the Veteran's increased rating claims, the RO provided notice to the Veteran in September 2008 and June 2015 letters that explained what information and evidence was needed to substantiate a claim for service connection and increased ratings as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claims for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve.  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the Veteran.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claims.  Moreover, the Veteran is represented by Joseph R. Moore, whom the Board presumes is competent in the practice of Veteran's law.

Additionally, while the June 2015 letter was provided after the appealed rating decisions, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations to include the most recent VA examination in February 2015.  The reports of the February 2015 examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

As noted above, per the October 2014 Board remand instructions, the Veteran was provided a VA examination in February 2015 to assess the current severity of his residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve disability.  In light of the above, the Board finds that the RO substantially complied with the October 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Increased Ratings

Increased Ratings Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of thigh pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Factual Background 

The service treatment records reflect that the Veteran was wounded by shrapnel in Vietnam in May 1968.  The injury was to his left leg, and he had a laceration of the left superficial femoral artery, which was resected and repaired with a saphenous vein graft.  Secondary closure was performed, and the Veteran was subsequently medivaced to the Naval Hospital at Corpus Christi.  Upon admission, the Veteran complained of the inability to bend his left knee.  Physical examination revealed a 10-inch scar extending from the left inguinal ligament distally across the anterior thigh.  The incision was well healed and there were good femoral and pedal pulses. No motor nerve deficit was noted.  Upon discharge, the Veteran's only complaints were mild numbness over the tibial area and some twitching pains inferior to the scar on the left.  The Veteran had full range of motion.

The Veteran submitted the instant claim for increase in July 1998.  At that time, his shrapnel fragment residuals were evaluated as 10 percent disabling pursuant to the criteria for neuropathy of the anterior crural nerve.  A July 1998 VA treatment record shows that the veteran was treated for cellulitis of the left thigh.

On the September 1998 VA examination, the Veteran reported that he had worked as a welder, but that he was unable to perform that type of work, and that he was working as a security officer.  The examiner noted that the Veteran had incurred a shrapnel injury involving extensive soft tissue damage.  The Veteran reported shooting pains since that time.  He denied swelling, but indicated that he had burning and shooting pains. The examiner noted that the Veteran had experienced cellulitis recently.  He also noted that EMG testing had revealed neuropathy of the left saphenous nerve.  He indicated that the Veteran's pain pattern was entirely consistent with a neuroma in a partially severed superficial nerve.  He pointed out that the Veteran had never had any motor deficit in the left leg.  The Veteran reported flare-ups if he attempted to stand for more than 30 minutes.  Physical examination revealed a large area of scarring beginning in the crease of the left groin and extending 60 percent of the way towards the knee in the middle and medial surface of the left thigh.  The femoral pulse was weak on the left and strong on the right.  The impression was status post shrapnel wound of the left thigh with extensive soft tissue damage and surgical repair, and post-traumatic neuropathy of the left saphenous nerve.  The examiner indicated that it was common for areas of injury to superficial nerves to have burning and shooting pains that were persistent, hard to treat, and long lasting.  He noted that the Veteran was unable to work as a welder due to his symptoms.

In a February 1999 rating decision, the RO granted an increased evaluation for partial paralysis of the anterior crural nerve, awarding a 20 percent rating.  

On a September 2000 VA examination, the Veteran reported progressive weakness and pain.  Physical examination revealed an 18-centimeter scar, with muscle loss along the incision site.  The femoral pulse was present.  The Veteran had very weak dorsiflexion of his left foot and very weak extensor longus flexion.  He had weakness of the entire leg on elevation against resistance.  He could flex his knee to 90 degrees and extend it to zero degrees.  Range of motion of the hip was flexion to 90 degrees, extend it to 45 degrees, and abduct and adduct it to 45 degrees.  There was circumferential decrease to pinprick of the thigh, leg, and foot.  An X-ray in February 2000 revealed retained shrapnel in the left thigh.  Diagnoses were gunshot wound to the left thigh, retained shrapnel, muscle loss of the anterior thigh, weakness of the extensor hallucis longus, and weakness of the left leg.

On the June 2001 VA examination, the Veteran reported weakness in the left lower extremity involving the proximal and distal muscles.  He indicated that he had swelling in the left lower extremity, exacerbated by standing or walking.  He stated that he had an abnormal sensation of something pricking or biting inside of his left leg muscles.  He described some tingling in the nerves.  He also reported episodes of extreme spasm of the left lower extremity, with shaking and jerking.  Physical examination revealed full, painless range of motion of both lower extremities.  There was no effusion of instability of the knee joint.  While there was no pulse elicited in the left groin area, there were strong posterior tibial and dorsalis pedis pulses.  Motor strength was 5/5 in all areas except the left lower extremity, where the hip flexors, hip extensors, knee flexors and extensors, and foot flexors and extensors were all 4.  The Veteran had decreased sensation in the lower extremity below the knee and the left foot.  The impression was mild chronic neuralgia of the left lower extremity, vascular compromise of the left lower extremity, and post-traumatic neuropathy.  The Veteran had a large, flat scar on the medial aspect of the left lower extremity.  The examiner also noted that the Veteran had a scar that was approximately 1 inch in diameter.

On the January 2004 VA orthopedic examination, the examiner noted that the Veteran had suffered from a shrapnel fragment wound, with the entrance being near the inguinal ligament and exit being at the posterior-medial thigh at the juncture of the upper and mid-thirds.  He indicated that since the injury, the Veteran had complained of pain and weakness in the leg.  The Veteran described pain which extended from his scar down along the medial side of the leg.  He also described some numbness along the lateral side of the thigh and leg.  Physical examination revealed full range of motion of the hips and knees.  The Veteran reported swelling of his left ankle.  Femoral pulses were detected bilaterally and the Veteran also had posterior-tibial and dorsalis pedis pulses in both feet.  Muscle testing revealed weakness of the quadriceps, hamstrings, gluteal muscle and calf groups.  The Veteran was unable to toe walk, and he could carry out a "fair" heel walk.  The left quadriceps broke with manual resistance of a moderate amount.  As a result, the examiner concluded that the Veteran had some weakness involving the calf muscles and the anterolateral group, proximal muscles of the thigh, and the gluteal area.  The examiner concluded that the Veteran's shell fragment wound had caused some weakened movement and excess fatigability.  He indicated that he found no crepitation, incoordination, pain on movement, or deformity.  He noted that there was some atrophy.  He reported that he detected no pain of a notable degree.  He noted that while the Veteran complained of pain, he was unable to measure it to his own satisfaction.

On the January 2004 VA neurological examination, the Veteran complained of permanent pain in spite of the fact that the wound had healed.  The examiner indicated that such pain was described as neuralgia.  On physical examination the Veteran was unable to walk on his toes or heels.  Strength testing revealed extension and flexion at 4/5, which the examiner noted was close to normal.  The Veteran was completely numb to pinprick sensation over the left foot in a stocking distribution.  The examiner noted that such finding indicated peripheral neuropathy of the peroneal and sural nerves.  The diagnosis was chronic neuralgia of the left femoral nerve and peripheral neuropathy involving the peroneal and sural nerves.

As noted, the Court in its Memorandum decision faulted the Board for not addressing the lack of notation of claims file review and the adequacy of the January 2004 VA examinations.  The Board notes that its July 2003 remand gave detailed instructions as to the examination to be conducted as well as that claims file review be noted.  There was no notation of claims file review and it cannot be determined whether the claims file was reviewed.  However, lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403  -04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106   (2008)). See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  The January 2004 VA examination reports contain the relevant history and described the disability in sufficient detail to allow the Board to make a fully informed evaluation. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  It therefore substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167,
 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

In an April 2004 rating decision, the Veteran was awarded service connection for disability in muscle groups XIII and XV and for peripheral neuropathy in the medial and lateral peroneal, saphenous and sural nerve distributions.

On the May 2004 VA examination, the Veteran reported pain and weakness mostly in the knee and ankle joints.  He also reported pain in the thigh associated with his scars.  He noted that he had pain with exertion, such as walking up stairs or arising from a squatting position.  He indicated that he was able to walk only one block due to the pain.  He complained of difficulty walking due to balance or equilibrium problems.  He stated that his daily activities were impacted by pain and weakness.  Sensory examination was impossible to interpret because the veteran had loss of sharp sensation in the entire left lower extremity.  The Veteran was able to heel and toe walk with some difficulty due to poor balance.  Quadriceps strength was normal based on bent knee walk.  Examination of the Veteran's skin revealed a 23 centimeter scar from the inguinal crease, extending down the medial side of the left to above the knee.  The scar was nontender to palpation and was freely movable.  The scar was slightly depressed and there was a small amount of tissue loss.  There was no traction of the scar.  The Veteran complained of some pulling sensation on movement.  The examiner also noted an exit wound scar which was circularly depressed and measured one by two centimeters, and a surgical scar traversing it, which was measured at 13 centimeters.  That scar was also freely moveable and nontender.  All scars were noted to be well healed, without inherence to underlying tissue.  The impression was shrapnel fragment wounds of the left leg secondary to mortar round explosion.  The examiner indicated that the Veteran's complaints of tingling through the thigh and leg were related to superficial sensory nerve damage from his wounds.  The examiner noted that the Veteran did have some pulling discomfort in the area of the proximal anterior scar.  His scars however had no problems with breakdown or contracture.

An August 2005 neurology clinic note indicated that the Veteran complained of increased numbness of the left lower extremity, motor exam showed 4/5 in the left lower extremity and 5/5 in the right lower extremity.  Proprio was normal in all extremities, Romberg was negative and gait was stable, and deep tendon reflexes were 2+/4+ in the knees and ankles.  The assessment was persistent neuralgia/paresthesia in the left lower extremity.

A September 2005 EMG consult note indicated that the study was abnormal, that there was insufficient evidence to determine the presence or absence of a left lower extremity plexopathy or radiculopathy, and there was evidence of upper extremity neuropathy.  

A September 2005 VA treatment report noted mild atrophy in multiple muscles of the left lower extremity.  

February 2006 VA EMG testing was again incomplete secondary to poor tolerance and refusal by the patient. 

A March 2006 VA neurology clinic note indicated that there were no clear new neurologic deficits in the leg.

On the June 2009 VA orthopedic examination, the examiner noted that the Veteran complained of pain along the medial thigh and calf that increased with ambulation or sitting for long periods of time.  The Veteran indicated that he could not exercise or ride a bicycle and leg felt weak and tired.  The Veteran indicated that he lost his security job secondary to his complaints of pain in the left lower extremity and could not stand, sit, or walk for long periods of time.  The entry and exit wounds were unchanged and there was minimal tissue loss along the scar with the scar measuring 8 inches by 4 inches with a half inch of indentation.  There was also an exit wound scar measuring one inch by one half inch with a quarter inch indentation and no tissue loss.  The scars were non tender, non-adherent, and showed no evidence of ulceration or breakdown, did not limit function of any joint and were non-disfiguring.  There was no loss of muscle function, but the Veteran noted he had give away weakness at 4/5 compared to the right quad and hamstring.  There was no joint involved, the vascular pulses were palpable, as were the popliteal, femoral, and distal pulses.

On the June 2009 VA neurological examination, the Veteran complained of worsening numbness in the left lower extremity occurring daily and being severe and constant.  He described paresthesias and dysesthesias.  He was able to shower, shave, and dress and the nerves involved were the sensory nerves of the left lower extremity.  Physical examination revealed no evidence of sensory involvement with intact sensory to sharp/dull testing in the left lower extremity.  The Veteran had full motor strength at 5/5 in the quadriceps, hamstrings, gastrocs, and anterior tibialis.   There was no muscle atrophy.  The diagnosis was no evidence of nerve damage in the left lower extremity other than subjective complaints of paresthesias ad dysesthesias.

A January 2010 VA neurology clinic note indicated that the Veteran complained of worsening pain.  Motor examination showed 4-/5 in the left lower extremity with normal range of motion and increased tone.  Sensory examination showed decreased sensation in the left lower extremity, and the Veteran indicated that he felt about 60 percent of what he felt on the right lower extremity.  Deep tendon reflexes were 1+ in the Achilles and 2+ in the patellar.  The Veteran walked with a cane and leaned more toward the right.  He was able to walk on his tip toes but slightly unsteadily.  Romberg test was negative, and there was no dysdiadochokinesia or dysmetria.  The assessment was of progressive left lower extremity neuralgia and weakness.

A February 2010 VA treatment report noted atrophy of the left lower extremity with weakness of the lower left extremity.

Per the October 2014 Board remand instructions, the Veteran underwent a VA examination in February 2015.  The Veteran reported worsening pain and numbness in the left thigh with progressive weakness of the left lower extremity.  He specifically reported numbness in the posterior thigh and intermittent electrical shock type sensations in the anterior thigh at the site of the scar.  There was pain in the left thigh with weight-bearing.  He described his left leg as feeling weak, tired and heavy.  He also reported intermittent spasms of the left lower extremity and wore a brace on his knee because it gave way.  The examiner noted that the Veteran's muscle injury affected the muscle substance or function as he had some loss of muscle substance, soft flabby muscles in the wound area and visible or measurable atrophy.  He had consistent loss of power in the left leg as well as consistent weakness and fatigue-pain.  Muscle strength of the left leg was 4/5. The examiner specifically determined that the Veteran had muscle atrophy of muscle group XV.  The examiner noted that the Veteran had atrophy of the left medial thigh (Group XV) with compensatory hypertrophy of the anterior thigh muscles (Group XIV).  The Veteran constantly used a cane.  The examiner also noted that there was decreased sensation to light touch in the left anterior thigh, with absent light touch along the scar in the left medial compartment.  There was absence of sensation to light touch in the posterior left thigh.  Motor strength was intact bilaterally for hip flexion.  There was decreased knee extension and flexion on the left as well as decreased plantarflexion and dorsiflexion of the left ankle.  The examiner indicated that the Veteran was limited in function by weakness, pain and paresthesias in his left lower extremity.  The symptoms had been progressively worsening in recent years.  The examiner noted that with regards to the question of muscle atrophy, the examination demonstrated atrophy of the muscles of the medial left thigh (Group XV) with compensatory hyperatrophy of the muscles of the anterior thigh (Group XIV) which resulted in a slightly greater circumference of the injured left thigh compared to the normal right thigh.  There was mild motor weakness of the left knee extension and flexion (4/5) compared to the right.  Reflexes at the knees were slightly reduced but bilaterally symmetrical.  There was decreased sensation to light touch in the left anterior thigh compared to the right and absent sensation to light touch in the left posterior thigh.  The Veteran did report constant pain in the left thigh, but did not describe it as excruciating.  He did describe intermittent electrical shock type pain in the left anterior thigh which he described as severe.

The Veteran also underwent a VA peripheral nerves examination in February 2015.  The examiner noted that the Veteran had a peripheral nerve injury, residual shell fragment wound to the left thigh.  The Veteran had residual neuropathic pain and decreased sensation which he reported was worsening as he had worsening pain in the entire left leg and numbness in the posterior thigh.  He had severe intermittent pain and severe intermittent numbness in the left lower extremity.  Muscle strength testing on the left was 4/5.  He had muscle atrophy.  Sensory examination revealed decreased sensation testing to light touch.  His gait was antalgic as a result of his residuals, left thigh injury.  The examiner determined that the Veteran had severe incomplete paralysis of the crural (femoral) nerve.  The examiner also noted that the Veteran experienced intermittent severe "electrical shock" pain in his left thigh which made it very difficult for him to walk or stand for any period.  Regarding the Veteran's scars, the Veteran did not have any scars that were painful and/or unstable and the total area of all the related scars was not greater than 39 square centimeters.

A.  Residuals of a Shell Fragment Wound to the Left Thigh with Partial Paralysis of the Anterior Crural Nerve.
 
The Veteran's shrapnel fragment wound residuals of the left thigh with partial paralysis of the anterior crural nerve are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8526, applicable to disease of the anterior crural nerve (femoral).  

Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis of the quadriceps extensor muscles, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe partial paralysis.  Complete paralysis of the quadriceps extensor muscles warrants a 40 percent rating.

The Rating Schedule provides guidance in rating diseases of the peripheral nerves.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  A Note at the beginning of the schedule of ratings for diseases of the peripheral nerves within 38 C.F.R. § 4.124a states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.

38 C.F.R. § 4.123  provides that, in rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. §4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  

Based on the February 2015 VA examinations, the RO, in an April 2015 decision, increased the Veteran's residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve disability from a 20 percent rating to a 30 percent rating, effective February 10, 2015 and increased the Veteran's disability of left muscle Group XIII from a 30 to a 40 percent disability rating, effective July 24, 1998.

As noted above, the Board must consider whether a rating in excess of 20 percent is warranted for the period from July 24, 1998 to February 9, 2015.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that a 30 percent rating for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve is warranted, effective July 24, 1998.

As noted in the October 2014 remand, the Veteran and his representative have asserted that that there is evidence of organic changes in the left thigh with partial paralysis of the anterior crural nerve characterized by loss of reflexes, muscle atrophy, sensory disturbance, and constant pain, at times excruciating, which warrants a maximum (30 percent) rating for severe incomplete paralysis under Code 8526.  Additionally, in the September 2013 Joint Motion, both parties determined that a more detailed explanation was warranted as to why the presence of muscle atrophy as an organic change was insufficient to warrant a higher rating under regulatory section 4.123 as there is conflicting evidence in terms of whether the Veteran has muscle atrophy.  While the June 2009 VA neurological examination found that there was no muscle atrophy, a September 2005 VA treatment report noted mild atrophy in multiple muscles of the left lower extremity while a February 2010 VA treatment report noted atrophy of the left lower extremity with weakness of the lower left extremity.

In its October 2014 remand, the Board, in part, specifically remanded this issue in order for an examiner to determine whether there was evidence of organic changes to include loss of reflexes, muscle atrophy, sensory disturbances and constant pain.  Per the remand instructions, the February 2015 VA examiner determined that the Veteran had severe intermittent pain and severe intermittent numbness in the left lower extremity as well as muscle atrophy.

When affording the Veteran the benefit of the doubt, the Board finds that the Veteran had evidence of organic changes in the left thigh with partial paralysis of the anterior crural nerve as he had muscle atrophy of the left thigh.  As noted above, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2015).  Accordingly, the Board finds that a 30 percent rating is warranted effective July 24, 1998 as the Veteran had organic changes in his left thigh which is rated as equal to severe, incomplete, paralysis.

However, the Board does not find that a rating in excess of 30 percent is warranted for the Veteran's residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve disability.  As noted above, to warrant the maximum 40 percent rating under Diagnostic Code 8526, there must be complete paralysis of the quadriceps extensor muscles.  While the Veteran has presented with complaints of intermittent severe pain, numbness and weakness, there is no evidence that the Veteran as complete paralysis of the quadriceps extensor muscles.  Notably, on VA examination in February 2015, the VA examiner specifically determined that the Veteran had severe incomplete paralysis of the crural (femoral) nerve.

While the Veteran was noted to have atrophy, the Board again notes that under 38 C.F.R. § 4.123, evidence of organic changes in the left thigh is to be rated at a maximum equal to severe, incomplete, paralysis which is the current 30 percent evaluation.

As there is no evidence of complete paralysis of the quadriceps extensor muscles, the Board finds that a rating in excess of 30 percent for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve is not warranted.

In reaching the above decision, the Board is sympathetic to the argument of this decorated combat veteran.  The Veteran is competent to make statements as to his observations and well as some matters of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009).  In this case, however, the applicable rating criteria provide that symptoms to which the Veteran has testified, such as pain, numbness, and weakness, do not warrant a rating in excess of 30 percent in the absence of examination findings of complete paralysis of the quadriceps extensor muscles.  The Board also notes that a separate evaluation was granted for injury to muscle group XIII; a separate evaluation for injury to muscle group XV; a separate evaluation for neuropathy of the saphenous, sural and peroneal nerves; and a separate evaluation for scars of the left thigh.

B.  Scar, left thigh.

In conjunction with the Veteran's claim for an increase for his service-connected shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve, the RO granted a separate rating for a left thigh scar in October 2009 and assigned a noncompensable rating at the noncompensable level under Diagnostic Code 7804, effective July 24, 1998.

During the pendency of this claim, the criteria for evaluating disabilities of the skin under 38 C.F.R. § 4.118 (Schedule of Ratings-Skin) were revised.  The revised criteria are applicable to claims filed on or after October 23, 2008.  They do not apply to the Veteran's claim because it was received prior to effective date of the schedular changes and he has not requested application of the new criteria to his claim.

Prior to October 23, 2008, the schedular criteria provided as follows: Scars other than on the face, head or neck were rated under Diagnostic Codes 7801 through 7805, based on size and based on whether such scars were deep versus superficial, stable versus unstable, or painful on examination.  Notes to the Diagnostic Codes state that a "deep" scar is one associated with underlying soft tissue damage; a "superficial" scar is one not associated with underlying soft tissue damage; and an "unstable" scar is one where for any reason there is frequent loss of covering of skin over the scar.

Under Diagnostic Code 7801 (scars other than head, face or neck that are deep or cause limited motion), a 10 percent rating is assigned for scars having an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating is assigned for qualifying scars having an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is assigned for qualifying scars having an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent rating is assigned for qualifying scars having an area or areas exceeding 144 square inches (929 sq. cm.).

Under Diagnostic Code 7802 (scars other than on the head, face or neck that are superficial and that do not cause limited motion), a 10 percent rating is assigned for qualifying scar(s) having an area or areas of 144 square inches (929 sq. cm.) or more. Note (1) to Diagnostic Code 7802 states that qualifying scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 .

Under Diagnostic Code 7803 (scars that are superficial but unstable), a 10 percent rating is assigned for qualifying scars.

Under Diagnostic Code 7804 (superficial scars painful on examination), a 10 percent rating is assigned for qualifying scars.  Note (2) to Diagnostic Code 7804 states a 10-percent evaluation is for application for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Under Diagnostic Code 7805 (other scars) provides for rating the scars based on limitation of function of the affected part.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for scar, left thigh.

The evidence of record reflects that the Veteran's service-connected scar, left thigh was not deep, unstable, tender, or painful on examination, and did not lose covering repeatedly.  The scar did not cover an area exceeding 39 square centimeters, or adversely affects any function.  Accordingly, the scar does not more nearly reflect the criteria for a compensable rating.

A compensable evaluation is not warranted under any potentially applicable provision as the evidence of record does not show scars that are deep, cause limitation of motion, are in excess of 39 square centimeters, are associated with underlying soft tissue damage, are unstable, or are painful upon examination.  Thus, an initial compensable rating under Diagnostic Codes 7801-7805 for scars must be denied.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805.  Furthermore, there is no basis for a staged rating.  Neither the lay nor the medical evidence reflects that the disability met the criteria for a compensable rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board observes that the Veteran's attorney has argued that it had been documented that the Veteran had pain in his scar which would warrant a compensable evaluation.  However, the record demonstrates that the pain noted on these treatment reports was in reference to neuralgia associated with his service-connected residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve.  Additionally, as noted above, the February 2015 VA examiner specifically determined that the Veteran did not have any scars that were painful and/or unstable.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Extraschdular Rating

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve and scar, left thigh is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve and scar, left thigh disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


II.  Entitlement to an effective date earlier than February 25, 2010, for the grant of a TDIU.

Law and Regulations

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b) (2). 

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Actual payment of such monetary benefits commences on the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

A claim for a TDIU, in essence, is a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

In a July 2014 statement, the Veteran's representative contended that the Veteran's TDIU rating should have an effective date of January 1, 2006 which the date the Veteran stopped working.

The Veteran submitted a claim for an increased rating for his service-connected residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve in July 1998.  

On the September 1998 VA examination, the Veteran reported that he had worked as a welder, but that he was unable to perform that type of work, and that he was working as a security officer.  The examiner noted that the Veteran was unable to work as a welder due to his symptoms.

The Veteran underwent a VA examination in November 2010 to evaluate his claim for unemployability.  The examiner indicated that although the Veteran would not be able to engage in any activities which included any kind of manual labor or prolonged standing or walking, he should be able to engage in sedentary clerical type work as long as he was allowed frequent breaks for movement and change of position.

The Veteran underwent a VA examination for PTSD in October 2011.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was noted that since service, the Veteran worked as a welder in large scale construction.  Prior to retiring about 3 years ago, he noted having 10 jobs in the span of 1 year as he had problems with controlling his anger and had multiple instances of losing jobs due to outbursts.  The Veteran noted that he was currently employed part-time as a facilities manager at a self-storage facility.  He was able to manage this job given that he worked alone and did not interact with his supervisors.  He noted that he sometimes worked 32 hours a week but also worked more when he was needed.  He had been working this job for 2 months and had no other part-time employment for the 3 years leading up to this job.

The Veteran filed a claim for TDIU in February 2010, and, as mentioned, was awarded TDIU in a May 2010 rating decision with an effective date of February 25, 2010.

The Board notes that the Veteran had not specifically raised the issue of TDIU prior to submitting his February 2010 application for TDIU.

While the Veteran filed his claim for an increased rating for his service-connected residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve in July 1998, under Rice v. Shinseki, a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when (1) expressly raised by a Veteran, or (2) when such claim is reasonably raised by the record.  The Court did not hold in Rice that a claim for an increased disability rating is automatically a claim for TDIU. See 22 Vet. App. 447, 454-45 (2009).  Here, when the Veteran filed his claim for an increased disability rating for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve in July 1998, the Veteran was still employed as a welder.

Although the Veteran later reported difficulties with authority while working, the Veteran's representative indicated that the Veteran continued working a full-time job until January 1, 2006.  Therefore, at the time of his 1998 claim for increase, the Veteran did not expressly raise entitlement to TDIU, and the claim was not reasonably raised by the record while the Veteran was still employed.  

As noted above, in a May 2014 rating decision, the RO awarded a TDIU, effective February 25, 2010 which was the date of the Veteran's TDIU claim.  The Veteran appealed the assigned effective date.

Again, the effective date of the TDIU is the latter of two dates: the date of receipt of the claim (which in this case is construed as February 25, 2010); or the date it is factually ascertainable that TDIU is warranted.  See 38 C.F.R. § 3.400.  In this case, the Board must review the record to determine when it is factually ascertainable that the Veteran's service-connected disabilities rendered him totally unemployable pursuant to 38 C.F.R. § 4.16 to warrant an award of TDIU. 

The record shows that the Veteran met the basic criteria for consideration for entitlement to TDIU on a schedular basis since July 24, 1998 based on the receipt of a combined 70 percent disability rating.  See 38 C.F.R. § 4.16(a).  However, the evidence does not show any formal or informal claim for TDIU prior to February 25, 2010.  The remaining question on appeal is when the evidence of record actually shows that the Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.

The Veteran contends that the award of TDIU should be effective January 1, 2006 which the date he stopped working.  However, it is simply not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities in the year prior to his claim for TDIU.  

Although the September 1998 examiner noted that the Veteran was unable to work as a welder due to his symptoms and the November 2010 VA examiner indicated that the Veteran would not be able to engage in any activities which included any kind of manual labor or prolonged standing or walking, there is no other medical opinion of record that addresses whether the Veteran's disabilities prevent substantially gainful employment prior to February 25, 2010.  More importantly, the evidence of record demonstrates that the Veteran was still employed in October 2011 as the October 2011 VA examiner indicated that the Veteran currently worked 32 hours a week, and sometimes more, as a part-time as a facilities manager at a self-storage facility.  The Veteran indicated that while he had previously retired from his job as a welder due to difficulties with authorities, he was currently able to maintain employment as he worked by himself and had no interactions with his superiors.  

While the Board does not doubt that the Veteran's service-connected disabilities had some effect on his employability prior to February 25, 2010, the weight of the evidence does not support his contention that his service-connected disabilities were of such severity so as to preclude his participation in any form of substantially gainful employment at any time prior to February 25, 2010 as there is no evidence that his service-connected disabilities were of such severity so as to preclude his participation in any form of substantially gainful employment prior to February 25, 2010.

Although the evidence of record demonstrated that the Veteran had significant difficulties with his service-connected disabilities, the totality of the evidence of record does not demonstrate that the Veteran sought TDIU prior to February 25, 2010. 

Despite the Veteran's eligibility for TDIU benefits, the Board concludes that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation prior to his claim filed February 25, 2010.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against finding that it is factually ascertainable that the Veteran met the criteria for TDIU benefits prior to February 25, 2010.  Because the weight of the evidence is against the assignment of an effective date earlier than February 25, 2010, reasonable doubt does not arise and the claim for an effective date earlier than February 25, 2010, for the award of TDIU benefits is denied.


ORDER

Entitlement to rating of 30 percent for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve, for the period from July 24, 1998 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve for the period since July 24, 1998 is denied.

Entitlement to an initial compensable rating for scar, left thigh is denied.

Entitlement to an effective date earlier than February 25, 2010, for the grant of a TDIU is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its March 2014 decision, the RO increased the Veteran's PTSD disability rating from a 30 percent evaluation to a 50 percent evaluation, effective February 21, 2013, which was the date of the claim for increase.  In a March 2014 correspondence, the Veteran filed a notice of disagreement (NOD) with the March 2014 rating decision.

While the Veteran expressed disagreement with the March 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to a rating in excess of 50 percent for PTSD for the period since February 21, 2013 remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the issue of entitlement to a separate rating for disability to muscle group XIV, due to shell fragment wound injury to the left thigh, the October 2014 Board remand essentially requested that the issue be remanded to the AOJ for its initial consideration.  The Board specifically instructed the AOJ to readjudicate the Veteran's claim for an increased rating for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve, currently evaluated as 20, to include consideration of whether a separate disability rating is warranted for any muscle injury manifestations of the Veteran's service-connected left thigh disability to Muscle Group XIV under Code 5314.

It was then directed that, if the Veteran's claim was not granted to his satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

Per the October 2014 remand instructions, the RO in May 2015 issued an SSOC regarding the issue of entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve.

Additionally, in an August 2015 rating decision, the RO denied entitlement to a separate rating for disability to muscle group XIV.

However, no such SSOC was issued with respect to entitlement to a separate rating for disability to muscle group XIV, due to shell fragment wound injury to the left thigh.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in light of the fact that it was expressly requested that an SSOC be issued with respect to this claim following all requested development, and the claims file does not contain any such SSOC following the requested development, the Board finds that VA has not substantially complied with the remand directives.  Consequently, a new remand is required to comply with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to a rating in excess of 50 percent for PTSD for the period since February 21, 2013; including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Thereafter, readjudicate the issue of entitlement to a separate rating for disability to muscle group XIV, due to shell fragment wound injury to the left thigh.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


